t c memo united_states tax_court james boneparte jr petitioner v commissioner of internal revenue respondent docket no filed date james boneparte jr for himself kathleen k raup for respondent memorandum findings_of_fact and opinion morrison judge the respondent referred to here as the irs issued two notices of deficiency to the petitioner james boneparte jr one for the tax_year and one for the tax_year the irs determined the following deficiencies in income_tax additions to tax and accuracy-related_penalties for the and tax years year deficiency additions to tax accuracy- related penalty dollar_figure big_number sec_6651 dollar_figure big_number sec_6651 --- dollar_figure sec_6654 --- dollar_figure sec_6662 dollar_figure --- boneparte filed a petition under sec_6213 for redetermination of the deficiencies for both years we have jurisdiction under sec_6214 after we take into account concessions by the irs described later in the opinion the issues for decision are was boneparte a professional gambler in or we hold that he was not 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar 2boneparte resided in new jersey when he filed his petition therefore any appeal of our decision in this case would go to the u s court_of_appeals for the third circuit unless the parties designate the court_of_appeals for another circuit see sec_7482 and is boneparte entitled to an itemized_deduction for wagering losses of dollar_figure for we hold that he is so entitled is boneparte entitled to a deduction of dollar_figure for payment of real-estate taxes for we hold that he is not so entitled is boneparte liable for an addition_to_tax under sec_6651 for we hold that he is liable for the addition_to_tax is boneparte liable for an accuracy-related_penalty under sec_6662 for we hold that he is liable for the penalty to place the facts of this case in perspective it is helpful to understand the federal-income-tax treatment of gambling activity and how the income from gambling activity can be reported on federal-income-tax returns the amount of federal_income_tax depends on taxable_income sec_1 calculating taxable_income requires calculations of both gross_income and adjusted_gross_income gross_income is defined as all income from whatever source derived sec_61 adjusted_gross_income is defined as gross_income minus certain deductions known as above-the-line deductions sec_62 one above-the-line deduction is the deduction under sec_62 for business_expenses of self-employed taxpayers taxable_income for taxpayers who itemize deductions is equal to adjusted_gross_income ie taxable_income minus above-the-line deductions minus itemized_deductions and the personal-exemption deduction sec_63 one itemized_deduction of significance for this case is the deduction allowed under sec_213 for an amount equal to the medical_expenses paid_by the taxpayer for the year minus a percentage of adjusted_gross_income the percentage of adjusted_gross_income for the year is sec_213 for it is id another itemized_deduction is the deduction under sec_165 for any loss for taxpayers who take the standard_deduction taxable_income is equal to adjusted_gross_income ie taxable_income minus above-the-line deductions minus the standard_deduction and the personal-exemption deduction sec_63 the standard_deduction is a dollar amount that is adjusted each year for inflation and varies according to the taxpayer’s filing_status sec_63 for tax_year the standard_deduction for a taxpayer filing as single was dollar_figure see instructions for form_1040 u s individual_income_tax_return for it was dollar_figure see instructions for form_1040 u s individual_income_tax_return itemized_deductions do not affect the taxable_income of taxpayers who choose the standard_deduction sec_63 the code does not set forth specific rules for determining income and losses for gambling activity except that sec_165 provides that l osses from wagering transactions shall be allowed only to the extent of the gains from such transactions the taxation of gambling activity is determined by this code provision as it interacts with the more general code provisions for professional gamblers ie those taxpayers who are in the business of gambling the code has been interpreted as distinguishing between two types of expenses see 136_tc_81 holding that losses from wagering transactions under sec_165 include the cost of losing wagers but not the more general_expenses incurred in the conduct of a gambling business first there are the direct costs of gambling--essentially the cost of placing a wager second there are the indirect expenses of gambling such as the cost of traveling to the casino we refer to these latter expenses as the nonwagering expenses of gambling the costs of wagering are accounted for in the losses and gains from wagering transactions under sec_165 sec_165 governs professional gamblers offut v commissioner 16_tc_1214 followed on this point by mayo v commissioner t c pincite sec_165 is applied by comparing the gains from wagering transactions for the year with the losses from wagering transactions for the year sec_1_165-10 income_tax regs if the gains exceed the losses then there is a deduction equal to the losses if the losses exceed the gains then the deduction is equal to the gains the deduction is an above-the-line deduction under sec_62 see eg schollenberger v commissioner tcmemo_2009_306 laplante v commissioner tcmemo_2009_226 merkin v commissioner tcmemo_2008_146 slip op pincite if a taxpayer is engaged in the trade_or_business of gambling his losses from gambling up to the amount of his gains from such transactions would be deductible in arriving at his adjusted_gross_income see sec_62 sec_165 thus if dr merkin’s gambling activity constituted a trade_or_business his losses from gambling as reported on schedule c up to the amount of his gambling winnings as reported on that schedule would be deductible in arriving at adjusted_gross_income we now discuss the nonwagering expenses of professional gambling these expenses are not computed as part of the gains or losses from wagering transactions in sec_165 mayo v commissioner t c pincite we need not discuss further the appropriate tax treatment of the nonwagering expenses of professional gamblers other than to observe that like the taxpayer in chow v commissioner tcmemo_2010_48 99_tcm_1193 aff’d 481_fedappx_406 9th cir boneparte reported his nonwagering expenses of gambling as an above-the-line deduction under sec_62 it is not necessary to say whether this is the correct way to report the nonwagering expenses of professional gambling because as we explain below we hold that boneparte is not a professional gambler a professional gambler who is self-employed is expected by the irs to fill out a schedule c profit or loss from business schedule c is the attachment to form_1040 that is completed by self-employed taxpayers the schedule c contains various line items for reporting income and expenses from a business near the bottom of the schedule c is a line item for the net_profit_or_loss from the business line the amount on this line of the schedule c is to be copied to line of the form_1040 which is labeled business income or loss the vertical placement of line on the form_1040 is such that the amount on line is taken into account in the computation of adjusted_gross_income thus the business_expenses reported on schedule c which are arithmetically incorporated in the business income or loss amount on line are reported as an above-the-line deduction on the form_1040 as for the gains and losses from wagering transactions the instructions for the schedule c and the form_1040 do not explain exactly how a professional gambler should report them however if a professional gambler reports the losses from wagering transactions anywhere on the schedule c these reported losses would be channeled into line on the form_1040 and therefore incorporated into adjusted_gross_income the losses would be reported as an above-the-line deduction now consider the tax treatment of the gambling activities of casual gamblers ie persons who are not professional gamblers the first step is to determine the gain_or_loss for each wagering_transaction a wagering_transaction results in a gain if the winning exceeds the cost of the wager a wagering_transaction results in a loss if the cost of the wager exceeds the winning the gains for all wagering transactions for which there is a gain are totaled see sec_1_165-10 income_tax regs these are the gains from wagering transactions within the meaning of sec_165 gross_income is increased by this total gain this increase in gross_income is also reflected in adjusted_gross_income see sec_62 defining adjusted_gross_income as gross_income minus above-the- 3calculating the gain from each wager by subtracting the cost of the wager is consistent with the holdings in cases in which the court drawing an analogy between wagering winnings and the recovery_of a capital_investment has held that a casual gambler’s gross_income from a wagering_transaction should be calculated by subtracting the bets placed to produce the winnings not as a deduction in calculating adjusted_gross_income or taxable_income but as a preliminary computation in determining gross_income see lutz v commissioner tcmemo_2002_89 slot machine winnings hochman v commissioner tcmemo_1986_24 horse race winnings line deductions the losses from all wagering transactions that resulted in a loss are totaled these are the losses from wagering transactions within the meaning of sec_165 if this total loss exceeds the total gain then the taxpayer is entitled to an itemized_deduction equal to the total gain sec_165 for example consider a casual gambler who makes only the following wagers throughout the year a wager of dollar_figure for a win of dollar_figure and five losing wagers totaling dollar_figure gross_income is increased by dollar_figure the taxpayer has an itemized_deduction of dollar_figure as an itemized_deduction the wagering loss does not reduce adjusted_gross_income this is a disadvantage for the taxpayer because the amount of adjusted_gross_income affects the amount of certain below-the-line deductions such as the medical-expense deduction see sec_213 see also sec_68 calvao v commissioner tcmemo_2007_57 the next thing to consider is the tax treatment of the nonwagering expenses of gambling by a casual gambler a deduction attributable to any activity_not_engaged_in_for_profit such as casual gambling is allowed only to the extent provided in sec_183 sec_183 sec_183 provides that a taxpayer is allowed the deductions that would be allowable without regard to whether the activity is engaged in for profit sec_183 provides that a taxpayer is allowed a deduction equal to the amount of the deductions that would be allowable only if the activity were engaged in for profit but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable by reason of sec_183 recall that sec_165 provides that l osses from wagering transactions shall be allowed only to the extent of the gains from such transactions the deduction under sec_165 is allowable without regard to whether the wagering transactions giving rise to the losses are engaged in for profit see mayo v commissioner t c pincite therefore the deduction allowed by sec_165 is included in the deductions allowed by sec_183 the nonwagering expenses of casual gambling often fall into sec_183 and in this case there is no dispute that boneparte’s nonwagering expenses of gambling would fall into the sec_183 category if he is considered a casual gambler a casual gambler by definition does not operate a business does not fill out a schedule c and therefore would have no amount on line of form_1040 for business income or loss as for the gains from wagering transactions the casual gambler is instructed by the irs to report such gains on line of form_1040 labeled other income instructions for form_1040 u s individual income tax_return instructions for form_1040 u s individual_income_tax_return this line corresponds to the reporting of gross_income to report the sec_165 deduction for losses from wagering transactions the casual gambler is instructed by the irs to use line of schedule a itemized_deductions instructions for schedule a form_1040 a-1 with this background in mind we can now set out the facts of this case findings_of_fact some facts are stipulated and they are so found boneparte graduated from williams college in massachusetts with a b a in history in during and boneparte resided in newark new jersey since boneparte has worked for the port authority of new york and new jersey during and boneparte was employed full-time by the port authority as a tunnel bridge agent at the lincoln tunnel during and boneparte’s hours of work during each work day usually consisted of an hour shift from p m to p m the days he worked followed the following pattern over a 19-day period days on days off days on days off days on and days off boneparte earned approximately dollar_figure per hour at the port authority in and boneparte’s annual earnings from the port authority from through were year amount earned dollar_figure big_number big_number big_number big_number big_number boneparte also received retirement distributions in and for he reported a gross retirement distribution of dollar_figure of which he reported dollar_figure as includable in income the irs does not contest the tax treatment he reported for this distribution for he reported a gross retirement distribution of dollar_figure of which he reported dollar_figure as includable in income as explained below the notice_of_deficiency for determined that he did not report the dollar_figure as income on hi sec_2013 return but the irs has since conceded that he did although a taxpayer’s receipt of retirement distributions might conceivably affect the determination of whether the taxpayer is a professional gambler see sec_1_183-2 income_tax regs neither party in this case asks the court to make findings_of_fact regarding the retirement distributions or to draw conclusions about boneparte’s professional status from his receipt of the retirement distributions boneparte’s gambling activity boneparte regularly drove back and forth to atlantic city new jersey where he gambled he testified that he spent of his nights in hotels in atlantic city rather than at his house in newark documentary_evidence substantiates that he traveled to atlantic city frequently but not as frequently as hi sec_75 estimate would suggest we find that he spent -50 of his nights in atlantic city in and -67 in boneparte gambled at horse racetracks and in casinos at the casinos his preferred game was baccarat but he also played other table games as well as slots sometimes he gambled alone and sometimes he gambled with a friend he gambled primarily in atlantic city he did not keep a contemporaneous written log of winnings and wagers as described in greater detail below the trial record contains statements from casinos describing his wagering activity during the two years in issue and these statements show that he lost money in wagers at each casino in each of the two years we also conclude that boneparte 4the record does not reveal whether boneparte left directly for atlantic city from his place of work at the lincoln tunnel or whether he first went home to newark new jersey lost money in total wagers in the years and the trial record does not contain statements from casinos for these years but his losses at each casino in and and the fact that his method of gambling which was unchanged over the years was to make frequent bets at unskilled games such as baccarat and slots suggest he lost money in and too this suggestion is not contradicted by his tax returns of the three years and only his return for is in the record on that tax_return he did not report a total wagering gain for because boneparte lost money in total wagers in the years a fortiori he did not earn a profit from gambling for any of the years this is because the profit and loss from gambling includes not just the winnings from wagers but also the nonwagering expenses of gambling ie expenses other than the amounts wagered taking these expenses into consideration in measuring his profits or losses would only decrease his profits and increase his losses for tax_year the record contains annual statements from casinos at which boneparte gambled none of the statements shows the amount wagered or the winnings for any particular wager one statement for golden nugget shows the amount of his monthly gain_or_loss for each month of the year another statement for trump taj mahal shows the amount of his daily gain_or_loss for each day of the year one statement for njaw shows total winnings for the year and total wagers for the year the other statements show only the total annual amount that boneparte gained or lost at the casino that issued the statement the table below shows the annual net wagering gains or losses reported on the statements casino net gains losses njaw golden nugget atlantic city bally’s caesars atlantic city n j caesars las vegas nev flamingo harrah’s showboat the quad casino and resort tropicana casino and resort meadowlands racetrack borgata trump taj mahal trump plaza total dollar_figure big_number big_number big_number big_number big_number big_number as shown in the table above boneparte’s annual loss at njaw was dollar_figure this amount is not on the njaw statement rather the statement shows amounts wagered of dollar_figure and amounts won of dollar_figure the difference between these amounts is dollar_figure from this statement boneparte argues that his annual loss was dollar_figure equal to dollar_figure minus dollar_figure by contrast the irs argues that boneparte had a gain for the year at the njaw casino of dollar_figure but this computation does not account for the dollar_figure of wagers shown on the statement therefore we agree with boneparte on this point we find that boneparte’s annual loss at njaw was dollar_figure in total the statements for the casinos for the year show boneparte had net losses of dollar_figure from wagers during that year for there are annual statements from casinos at which boneparte gambled none of the statements shows the amount wagered or the winnings for any particular wager one statement for golden nugget shows the amount of his monthly gain_or_loss for each month of the year one statement for trump taj mahal shows the amount of his daily gain_or_loss for each day of the year the other statements show only the total annual amount that boneparte gained or lost at the casino that issued the statement the table below shows the annual net gains or losses reported on the statements for casino net gains losses trump taj mahal powerball lottery golden nugget atlantic city trump plaza bally’s caesars atlantic city n j flamingo harrah’s showboat the quad casino and resort borgata tropicana casino and resort total dollar_figure big_number big_number big_number big_number in total the statements for the casinos for the year show boneparte had net losses of dollar_figure from wagers during that year tax_return date was the due_date for boneparte’ sec_2012 federal-income-tax return on date boneparte filed hi sec_2012 return on a form_1040 see infra part his return was late boneparte prepared his return himself and did not consult any_tax professionals on his form_1040 boneparte reported that his occupation was t b a port auth ny nj this presumably means toll bridge agent port authority of new york and new jersey boneparte reported his income and losses from gambling activity both as a professional gambler on the schedule c and as a casual gambler income on line of form_1040 and loss on line of schedule a his schedule c stated that his principal business or profession was professional gambler the schedule c reported the following income and expenses schedule c amount claimed income gross_receipts returns and allowances gross_income expenses car and truck expenses depreciation insurance legal and professional services office expenses rent or lease--vehicles machinery and equipment rent or lease--other business property repairs and maintenance supplies travel deductible meals and entertainment total expenses net business income dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number boneparte duly copied the -dollar_figure entry for net business income at the bottom of the schedule c to line of his form_1040 it is unclear how boneparte calculated the dollar_figure of receipts and the dollar_figure of returns and allowances that he reported on the schedule c thus it is unclear whether he intended to report that the amount of his gains from wagering transactions was dollar_figure and that his losses from wagering transactions was limited to dollar_figure the total expenses reported on the schedule c were dollar_figure it is apparent that boneparte intended to report that dollar_figure was the amount of nonwagering expenses of gambling on line other income of the form_1040 boneparte reported dollar_figure of what he labeled gambling income the placement of line on the form_1040 meant that the dollar_figure boneparte reported on this line was included in gross_income boneparte reported that his adjusted_gross_income was dollar_figure on schedule a line boneparte claimed an dollar_figure itemized_deduction for gambling income on that schedule a he also claimed an itemized_deduction for dollar_figure of real-estate taxes boneparte also claimed an itemized_deduction for medical_expenses after reducing his medical_expenses of dollar_figure by of his reported adjusted_gross_income ie dollar_figure dollar_figure he claimed a medical-expense deduction of dollar_figure the return reported zero taxable_income and zero tax tax_return on or about date boneparte timely filed hi sec_2013 federal-income- tax_return on a form_1040 boneparte prepared the return himself and did not consult any_tax professionals on his form_1040 boneparte reported that his occupation was t b a port auth ny nj as with hi sec_2012 return boneparte reported his income and loss from gambling activity both as a professional gambler on a schedule c and as a casual gambler on line of form_1040 and line of schedule a his schedule c for stated that his principal business or profession was professional gambler the schedule c reported the following income and expenses schedule c amount claimed income gross_receipts returns and allowances gross_income expenses car and truck expenses depreciation insurance legal and professional services office expenses rent or lease--vehicles machinery and equipment rent or lease--other business property repairs and maintenance supplies travel deductible meals and entertainment total expenses net business income dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number athe actual total of the expenses is dollar_figure not dollar_figure as boneparte reported this is probably due to a math error by boneparte because we hold that he is not entitled to deduct any of the nonwagering business_expenses that he reported on his return his error does not affect our findings boneparte duly copied the -dollar_figure entry for net business income at the bottom of the schedule c to line of his form_1040 on line of the form_1040 boneparte reported he earned gambling income of dollar_figure he reported adjusted_gross_income of dollar_figure on schedule a line boneparte claimed a dollar_figure itemized_deduction for gambling income on that schedule a he also claimed an itemized_deduction for dollar_figure of real-estate taxes boneparte also claimed an itemized_deduction for medical_expenses after reducing his medical_expenses of dollar_figure by of his reported adjusted_gross_income ie dollar_figure dollar_figure he claimed a medical-expense deduction of dollar_figure boneparte reported other items of income dollar_figure in wages dollar_figure in interest dollar_figure in taxable state tax refunds and dollar_figure in taxable pension distributions boneparte also claimed a dollar_figure personal-exemption deduction he reported zero taxable_income and zero tax pre-credit he reported a withholding credit of dollar_figure for the tax_year which has not been refunded to him notice_of_deficiency for on date the irs issued boneparte a notice_of_deficiency for the tax_year it determined a deficiency in tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and a penalty under sec_6662 of dollar_figure the notice_of_deficiency showed the following adjustments to the schedule c the dollar_figure reported for gross_receipts was adjusted to zero the dollar_figure reported for returns and allowances was adjusted to zero and every line item for business_expenses was adjusted from the amount reported to zero boneparte contests the disallowance of the line items for business_expenses see infra part for the discussion of this issue the adjustments to the schedule c increased boneparte’s adjusted_gross_income to dollar_figure the increase in adjusted_gross_income in turn resulted in a computational reduction of boneparte’s medical-expense deduction from dollar_figure to dollar_figure additionally the notice_of_deficiency disallowed for lack of substantiation the dollar_figure real-estate tax deduction boneparte had claimed on schedule a boneparte contests this disallowance see infra part for the discussion of this issue as noted above boneparte reported dollar_figure of gambling income on line of form_1040 which resulted in an dollar_figure increase in his reported gross_income the notice_of_deficiency made no adjustment to the dollar_figure of reported gambling income nor has the irs since the notice_of_deficiency made any challenge to the dollar_figure amount boneparte has not denied that the dollar_figure amount he reported is correct thus for the purpose of this case we accept that boneparte’s gross_income for includes dollar_figure in gambling income if he is considered a casual gambler the notice_of_deficiency disallowed the dollar_figure itemized_deduction that boneparte claimed on his schedule a for gambling_losses boneparte contests this disallowance see infra part for the discussion of this issue as noted above boneparte reported dollar_figure as gross_receipts on his schedule c and an offsetting dollar_figure as returns and allowances the irs did not take the position in the notice_of_deficiency that the dollar_figure that boneparte reported as gross_receipts on his schedule c is properly includable in his gross_income as income from casual gambling along with the dollar_figure he reported on line of his form_1040 nor has it taken that position since it issued the notice_of_deficiency for his part boneparte does not concede that the dollar_figure he reported as gross_receipts on his schedule c is includable in his gross_income in addition to the dollar_figure he reported as gambling income on line of his form_1040 the notice_of_deficiency calculated boneparte’s taxable_income as dollar_figure notice_of_deficiency for on date the irs issued boneparte a notice_of_deficiency for the tax_year the irs determined a deficiency in tax of dollar_figure and additions to tax under sec_6651 and a and of dollar_figure dollar_figure and dollar_figure respectively the notice_of_deficiency stated that the dollar_figure deficiency resulted from the following determinations boneparte failed to report dollar_figure in ira_distributions boneparte failed to report dollar_figure in state tax refunds boneparte failed to report dollar_figure in interest_income boneparte failed to report dollar_figure in wages boneparte was entitled to a dollar_figure personal-exemption deduction the notice_of_deficiency did not make any determination regarding boneparte’s reporting of gambling activity it calculated boneparte’s taxable_income as dollar_figure it did not include in its calculation any profit or loss from a sole_proprietorship ie a business for which income and expenses are reported on a schedule c any gambling income or any schedule a deductions further changes to irs position since the notices of deficiency boneparte filed a timely petition in response to the notices of deficiency for and he resided in new jersey when he filed the petition the irs answered then on date the irs wrote a letter to boneparte stating that it had changed its position from that in the notice_of_deficiency for and that the new position was reflected in an examination_report attached to the letter in its posttrial brief the irs confirmed that the examination_report reflects its position in this case with respect to the amount of the deficiency for the examination_report for stated that boneparte had a deficiency of dollar_figure this amount resulted from various adjustments to boneparte’s return shown in the examination_report the examination_report stated that the irs had disallowed the dollar_figure business-expense deduction that boneparte claimed on his schedule c boneparte contests this adjustment see infra part for the discussion of this issue the examination_report stated that the dollar_figure in income that boneparte reported for state tax refunds should be reduced by dollar_figure that is from dollar_figure to dollar_figure neither side contests that the correct amount is dollar_figure because of the adjustments described so far boneparte’s adjusted_gross_income as reflected in the examination_report became dollar_figure this increase in boneparte’s adjusted_gross_income in turn resulted in a computational adjustment to his medical-expense deduction the deduction was reduced from the dollar_figure claimed to zero the examination_report for made a -dollar adjustment ie no adjustment to the dollar_figure that boneparte had claimed as an itemized_deduction for gambling the examination_report stated no position and made no adjustment regarding the dollar_figure in gambling income boneparte reported on line of his form_1040 the examination_report for stated no position regarding the dollar_figure in gross_receipts that boneparte reported on his schedule c or the dollar_figure in returns and allowances on the schedule the examination_report did not take the position that boneparte was required to include the dollar_figure in gross_receipts in his gross_income in addition to the dollar_figure in gambling income that he reported on line of his form_1040 for his part boneparte does not concede that the dollar_figure he reported as gross_receipts on his schedule c is includable in his gross_income in addition to the dollar_figure that he reported as gambling income on line of his form_1040 the examination_report made no adjustment to the dollar_figure real-estate-tax deduction boneparte claimed on schedule a unlike the notice_of_deficiency for the examination_report did not find a deficiency based on boneparte’s alleged failure to report dollar_figure in taxable retirement distributions dollar_figure in interest and dollar_figure in wages and his entitlement to an unclaimed personal-exemption deduction because the irs’s litigating position is that the computations in the examination_report are correct we conclude that the irs has retracted these two determinations that had been reflected in the notice_of_deficiency for the examination_report calculated boneparte’s taxable_income as dollar_figure the examination_report stated that boneparte is liable for a sec_6651 addition_to_tax of dollar_figure and a sec_6662 penalty of dollar_figure for in its brief the irs states that its litigating position regarding the amount of the deficiency is reflected in the computations in the examination_report the irs brief states that the irs no longer asserts any additions to tax or penalties for this statement thus withdraws any assertion by the irs for regarding the sec_6651 addition_to_tax which was mentioned in the notice_of_deficiency and the examination_report the sec_6651 addition_to_tax which was mentioned in the notice_of_deficiency the sec_6654 addition_to_tax which was mentioned in the notice_of_deficiency and the sec_6662 penalty which was mentioned in the notice_of_deficiency and the examination_report the irs’s brief also takes the position that the dollar_figure itemized_deduction for gambling_losses that boneparte claimed for tax_year should be allowed to the extent of dollar_figure this is a concession compared with the notice_of_deficiency for which had determined that the amount of the deduction was zero because of the changing positions of the irs with respect to the amounts of the deficiencies we summarize the irs’s positions with respect to the relevant line items of the returns in the following table year and item return sch c gross_receipts sch c returns allow sch c bus exp gambling income line agi sch a gambling deduct sch a real-estate taxes sch a medical pre-7 sch a medical post-7 taxable_income tax sch c gross_receipts sch c returns allow sch c bus exp gambling income line state tax_refund income agi sch a gambling deduct sch a real-estate taxes sch a medical pre-10 sch a medical post-10 taxable_income tax big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number def notice irs’s litigating position big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number not computed big_number not computed --- --- --- --- big_number big_number --- --- --- --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number result big_number --b big_number big_number --b --b --b big_number big_number ---b big_number big_number big_number ---b ---b ---b aneither party contends that the amounts reported as gross_receipts on the schedule c should be included in income in addition to the gambling income reported separately on the form_1040 bthis is an amount that will be computed or recomputed under rule five issues remain to be decided whether boneparte was a professional gambler and therefore entitled to nonwagering gambling expense deductions of dollar_figure and dollar_figure for and respectively whether he is entitled to an itemized_deduction of dollar_figure for losses from wagering transactions for whether he is entitled to a dollar_figure deduction for the payment of real-estate taxes for whether he is liable for an addition_to_tax under sec_6651 for and whether he is liable for an accuracy-related_penalty under sec_6662 for opinion boneparte is not entitled to deduct the nonwagering expenses of gambling for or the irs disallowed the deductions boneparte claimed on schedule c for the nonwagering expenses of being a professional gambler ie the expenses other than wagering costs these expenses he reported were dollar_figure in and dollar_figure in boneparte may deduct these expenses only if he is a professional gambler see infra part j to be a professional gambler the taxpayer must engage in gambling for profit sec_183 b and c sec_1_183-2 income_tax regs 480_us_23 sec_1_183-2 income_tax regs provides nine factors to consider when determining whether an activity is engaged in for profit the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation see eg 32_f3d_94 4th cir aff’g tcmemo_1993_396 these factors are not exclusive and no one factor is dispositive sec_1_183-2 income_tax regs hendricks v commissioner f 3d pincite as explained below we find on a preponderance of evidence that boneparte was not a professional gambler for the year sec_2012 and sec_2013 5in a prior case involving boneparte’ sec_2010 tax_year we held that boneparte was not a professional gambler boneparte v commissioner tcmemo_2015_128 at because each tax_year stands on its own our opinion in the prior case does not control the outcome of this one a manner in which the taxpayer carries on the activity the manner in which the taxpayer carries on an activity may indicate a profit_motive if the taxpayer acts in a businesslike manner and maintains complete and accurate books_and_records conducts the activity in a manner substantially_similar to profitable activities of a similar nature or attempts to improve the activity’s profitability by adopting new operating methods and techniques and abandoning unprofitable methods sec_1_183-2 income_tax regs if a gambler kept detailed records of the gambling activity that might support the gambler’s argument that he or she had a profit_motive a gambler might keep records in order to test the success of a particular technique boneparte was not such a gambler he did not keep any records other than the win loss statements provided by the casinos these statements generally state only the aggregate amount won or lost during the year at a particular casino this fac- tor weighs against boneparte see carmody v commissioner tcmemo_2016_ at holding that taxpayer was not engaged in horse-racing activity for profit when he did not have a written business plan did not use spreadsheets and invoices to minimize losses or generate profits and did not engage in any meaningful financial management with respect to his horse-racing activity b the expertise of the taxpayer or his advisors preparation for an activity by extensive study of its accepted business economic and scientific practices or consultation with industry experts may indicate a profit_motive where the taxpayer carries on the activity in accordance with such practices 72_tc_659 sec_1_183-2 income_tax regs efforts to gain experience and a willingness to follow expert advice may also indicate a profit_motive dworshak v commissioner tcmemo_2004_249 slip op pincite boneparte testified that he spent time with a friend who also gambled frequently he testified that this friend helped him learn about gambling but that they also went all over and partied boneparte also testified that he purchased books and videos on how to win playing slot machines and baccarat boneparte’s testimony is credible however the mere fact that boneparte tried to learn how to win at slot machines and baccarat does not necessarily suggest that he played these games in order to make a profit it is also consistent with playing the games for recreation or alternatively trying to limit his losses we are not persuaded that boneparte’s consultations with his friend or his buying books and videos showed that he intended to have net gains this factor weighs against boneparte c the time and effort expended by the taxpayer in carrying on the activity the time and effort devoted to an activity may indicate a profit_motive particularly if the activity does not include substantial recreational aspects sec_1_183-2 income_tax regs a taxpayer’s withdrawal from another occupation to devote most of his or her energies to the activity may be evidence that the activity is engaged in for profit id boneparte’s primary activity was working full-time as a tunnel bridge agent with the port authority although he gambled frequently he gambled only in his spare time furthermore he derived a recreational benefit from his gambling activity this is why he continued to gamble despite the lack of profit this factor weighs against boneparte d expectation that assets used in activity may appreciate in value this factor is neutral and is not applicable in this case as boneparte’s gambling does not involve holding assets e the success of the taxpayer in carrying on other similar or dissimilar activities previous experience in similar activities and successful conversion of unprofitable to profitable enterprises may indicate a profit_motive id subpara boneparte has no history of success with business activities besides working as a tunnel bridge agent working as a tunnel bridge agent is not necessarily helpful in preparing someone for a successful career as a gambler this factor weighs against boneparte f the taxpayer’s history of income or losses with respect to the activity a series of years of net_income would be a strong indication that the activity is engaged in for profit id subpara year after year of losses however may indicate a lack of profit_motive id boneparte has a history of gambling_losses nothing in the record indicates that he has ever profited from gambling boneparte did not make a profit in or he had net wagering losses of dollar_figure in and dollar_figure in boneparte’s history of sustained losses is indicative of a lack of profit objective this factor weighs against boneparte g the amount of occasional profits if any which are earned the amount of profits earned in relation to the amount of losses_incurred and the amount of the investment may indicate a profit_motive id subpara earning of substantial profits even if the profits are sporadic generally indicates a profit_motive if the taxpayer’s investment or losses are relatively small id the mere opportunity to earn a substantial profit may also indicate a profit_motive id in contrast an occasional small profit generally indicates a lack of profit_motive if the taxpayer’s investment or losses are relatively large id the record shows boneparte lost money gambling over several years and did not earn even sporadic profits this factor weighs against boneparte h the financial status of the taxpayer having substantial income from other sources may indicate that the activity in question is not engaged in for profit especially where losses from the activity generate substantial tax benefits or where there are recreational elements involved id subpara boneparte earned dollar_figure as an employee of the port authority during and dollar_figure as an employee of the port authority during this is substantial income from another source if he is permitted to deduct his gambling- related expenses from his port authority income his taxable_income will be significantly reduced the combined recreational nature of gambling and the substantial tax_benefit he would gain from being permitted to deduct his gambling- related expenses weigh against a profit_motive see moore v commissioner tcmemo_2011_173 holding that taxpayer’s financial status did not indicate profit_motive when he derived bulk of income from employment outside of gambling this factor weighs against boneparte i elements of personal pleasure or recreation the presence of personal or recreational elements in an activity may indicate the absence of a profit_motive sec_1_183-2 income_tax regs the mere presence of a personal or recreational aspect however does not necessarily preclude a profit_motive id boneparte’s gambling involved elements of personal pleasure and recreation he testified that he traveled and partied with a friend in conjunction with his gambling this factor weighs against boneparte j conclusion weighing the factors none of the factors weighs in favor of the finding of a profit_motive and all relevant factors weigh against the finding of a profit_motive we conclude on a preponderance of evidence that boneparte did not engage in his gambling activity for profit this conclusion combined with the conclusions in other portions of this opinion means that boneparte cannot deduct his nonwagering expenses of gambling more specifically for boneparte’s gross_income from gambling is dollar_figure see supra p boneparte is entitled to a sec_165 deduction of dollar_figure see infra part boneparte’s sec_183 deduction is dollar_figure identical to his sec_165 deduction therefore his sec_183 deduction is limited to the gross_income derived from gambling dollar_figure minus the sec_183 deduction dollar_figure which is zero no further deduction for gambling expenses is allowed see sec_183 and for boneparte’s gross_income from gambling is dollar_figure see supra pp boneparte is entitled to a sec_165 deduction of dollar_figure see supra pp boneparte’s sec_183 deduction is dollar_figure identical to his sec_165 deduction therefore his sec_183 deduction is limited to the gross_income derived from gambling dollar_figure minus the sec_183 deduction dollar_figure which is zero no further deduction for gambling expenses is allowed see sec_183 boneparte is entitled to an dollar_figure wagering-loss deduction for a taxpayer who is not in the trade_or_business of gambling deducts losses from wagering transactions as an itemized_deduction but only to the extent of gains from wagering transactions sec_165 sec_1_165-10 income_tax regs see also 939_f2d_874 9th cir aff’g in part rev’g in part on other grounds tcmemo_1989_390 briseno v commissioner tcmemo_2009_67 on hi sec_2012 tax_return boneparte reported losses from wagering transactions of dollar_figure as an itemized_deduction on his schedule a and gains from wagering transactions of dollar_figure on line of his form_1040 the irs’s position is that boneparte should include the dollar_figure of gains in his gross_income but that the itemized_deduction should be only dollar_figure recall that the record contains statements from casinos regarding boneparte’s wagering activity for the year we found that the statements showed an aggregate loss from wagering activity for the year of dollar_figure we rejected the irs’s interpretation of one of the statements under which the 6we need not determine the correctness of the itemized_deduction that boneparte claimed for losses from wagering transactions for because the irs did not disallow the deduction for that year aggregate losses would have been dollar_figure this is how it arrived at its position that the itemized_deduction should be dollar_figure in formulating its position that boneparte’s itemized wagering-loss deduction for was only dollar_figure the irs relied entirely on the statements from the casinos the irs does not allege that boneparte gambled at casinos other than those neither does boneparte we therefore accept as true the proposition that the casino statements reflect all of boneparte’s wagering activities in this proposition helps us determine the amount of boneparte’s losses from wagering transactions boneparte’s wagering transactions for the year fall into two groups those for which there was a gain and those for which there was a loss as we explained at the beginning of the opinion a casual gambler’s gross_income includes the gains from wagering transactions for which there was a gain this amount is also the gain from wagering transactions within the meaning of sec_165 the parties have agreed that the correct inclusion in boneparte’s gross_income is dollar_figure this is the amount boneparte reported on his return and the irs did not adjust it thus the parties have agreed that boneparte’s gains from his wagering transactions for which there were gains for equal dollar_figure the casino statements include the amounts of both gains from wagering transactions for which there was a gain and losses from wagering transactions for which there was a loss therefore the aggregate loss from all statements -dollar_figure equals the gains from wagering transactions for which there is a gain minus the losses from wagering transactions for which there was a loss it is not as the irs assumes just the losses from wagering transactions for which there was a loss as explained above two propositions are true the gains from wagering transactions for which there was gain total dollar_figure and the gains from wagering transactions for which there was a gain minus the losses from wagering transactions for which there was a loss equal -dollar_figure it mathematically follows from these two propositions that the losses from wagering transactions for which there is a loss equal -dollar_figure ie dollar_figure dollar_figure -dollar_figure boneparte is entitled to a sec_165 deduction equal to this amount to the extent of gains from wagering transactions this gain is dollar_figure therefore his sec_165 deduction is dollar_figure we hold that boneparte is entitled to a schedule a deduction of dollar_figure for wagering losses for the year is boneparte entitled to a deduction of dollar_figure for real-estate taxes for boneparte claimed a deduction of dollar_figure for real-estate taxes for the tax_year the irs disallowed this deduction in the notice_of_deficiency for the tax_year on brief the irs contends that boneparte failed to substantiate these expenses boneparte did not address these expenses at trial or in his opening posttrial brief in his answering posttrial brief boneparte finally said this about the expenses schedule a deduction for real_estate_taxes dollar_figure superstorm sandy destroyed a lot of my actual receipts as they became water-logged i also informed respondent that my younger sister married and moved from south carolina to arkansas i paid her dollar_figure a month for the mortgage and dollar_figure in property_tax for six months while she relocated and found new employment i dropped the real_estate tax and will charge it as n o l later we understand the above statement to be a concession by boneparte that he is not entitled to the deduction accordingly we sustain the irs’s determination that boneparte is not entitled to a deduction in any amount for real-estate taxes for the tax_year is boneparte liable for an addition_to_tax under sec_6651 for the irs determined that boneparte is liable for the sec_6651 addition_to_tax for the tax_year sec_6651 imposes an addition_to_tax for failure_to_file a tax_return by its filing deadline determined by taking into account any extensions of that deadline unless the taxpayer can establish that the failure_to_file is due to reasonable_cause and not due to willful neglect the sec_6651 addition_to_tax i sec_5 of the amount_required_to_be_shown_as_tax on the return for each month the failure_to_file continues not to exceed in the aggregate sec_6651 b the irs determined an addition_to_tax corresponding to boneparte’s return being more than one month late therefore it determined that he is liable for an amount equal to of the amount_required_to_be_shown_as_tax for the failure_to_file the return by date and another for the failure_to_file the return by date the irs bears the burden of production for additions to tax determined under sec_6651 see sec_7491 116_tc_438 the irs satisfies its burden by producing sufficient evidence to establish that the taxpayer failed to timely file a required federal- income-tax return see 127_tc_200 aff’d 521_f3d_1289 10th cir higbee v commissioner t c pincite once the irs has satisfied its burden of production the taxpayer has the burden of proving that the return was not late or if it was filed late that the lateness was due to reasonable_cause and not willful neglect see higbee v commissioner t c pincite boneparte’s tax_return for was due on date see sec_6072 the irs produced the envelope that boneparte used to mail the return the date on the envelope was date the irs also produced the return itself from its files the face of the return has an irs received stamp of date boneparte did not testify as to when he filed the return boneparte argues on brief that he had an incentive to file hi sec_2012 return on time he wanted to obtain a tax_refund he also argues on brief that an irs date stamp is unacceptable proof of the date he mailed the return we hold that the date on the return’s envelope and the irs’s date stamp satisfy the irs’s burden of producing evidence that boneparte mailed his return late and we find boneparte has not proven the return was timely we sustain the addition_to_tax under sec_6651 is boneparte liable for an accuracy-related_penalty under sec_6662 for the irs determined that boneparte is liable for the sec_6662 accuracy-related_penalty for the tax_year sec_6662 imposes a penalty on any portion of an underpayment_of_tax that is attributable to any of the causes listed in sec_6662 these causes include a ny substantial 7we have no ready explanation for how the return could be mailed by boneparte on the same day it was received by the irs boneparte mailed the return from new jersey it arrived at an irs office in kansas city missouri it is unlikely that the return could be sent and received the same day this suggests some error in either the date on the envelope or the irs’s date stamp however this suggestion does not cause us to find that boneparte’s return was filed on or before date this is what he has to prove to show that the irs’s penalty computation is incorrect understatement of income_tax and n egligence or disregard of rules or regulations sec_6662 and in general an understatement of income_tax is the correct amount of tax minus the tax actually shown on the return sec_6662 an understatement of income_tax is substantial if the understatement exceeds of the correct_tax and the understatement exceeds dollar_figure sec_6662 sec_1_6662-4 income_tax regs an understatement is reduced however by the portion attributable to the treatment of an item for which the taxpayer had substantial_authority sec_6662 computations by the parties under rule will confirm whether there was a substantial_understatement_of_income_tax on boneparte’ sec_2012 return boneparte does not argue he had substantial_authority for any part of the understatement nor are we aware any of substantial_authority for any part of the understatement so no reduction will be made for the substantial_authority exception regardless of whether boneparte’s underpayment for the tax_year is due to a substantial_understatement_of_income_tax we hold that it is due to negligence negligence includes any failure to make a reasonable attempt to comply with the tax laws sec_6662 sec_1_6662-3 income_tax regs negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to determine the correctness of a deduction credit or exclusion that would seem to a reasonable person to be too good to be true sec_1 b ii income_tax regs negligence also includes a failure to maintain accurate records or to substantiate items properly sec_1_6662-3 income_tax regs boneparte was not in our view a professional gambler many factors point to the fact that he was not one boneparte’s trips to atlantic city were therefore personal trips the expenses of these trips were personal expenses he should have realized it was too good to be true that he could avoid taxation on his port authority wages by making pleasure trips to atlantic city furthermore he failed to provide any evidence to substantiate his real-estate-tax payments once the irs has met its burden of producing evidence that a taxpayer is liable for a penalty the taxpayer bears the burden of proving that the penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith sec_6664 providing that the penalty under sec_6662 does not apply to any portion of the underpayment to the extent that the taxpayer had reasonable_cause for that portion of the underpayment and acted in good_faith with respect to that portion higbee v commissioner t c pincite the existence of reasonable_cause and good_faith is determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1 b income_tax regs the regulations provide the following guidance generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all facts and circumstances including the experience knowledge and education of the taxpayer id boneparte does not assert that he had reasonable_cause for the underpayment or that he acted in good_faith with respect the underpayment he did not hire a tax-return preparer to prepare hi sec_2012 tax_return he testified that he made the decision to file his returns as a professional gambler starting with the tax_year however he did not explain what steps he took to ascertain that this reporting treatment was correct under the tax law nor is there evidence of how he arrived at his decision to deduct real-estate taxes on the return we conclude that boneparte did not have reasonable_cause for the underpayment and did not act in good_faith with respect the underpayment we hold that boneparte is liable for the accuracy-related_penalty under sec_6662 for in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
